Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2020 has been entered.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 20140068691 A1) in view of Barsook et al. (US 20090249223 A1).
	Regarding claim 1, Gao teaches an interaction information processing method, comprising: 
	receiving, by a first terminal logged in with a first account, an information collection operation while playing first multimedia information; in response to receipt of the information 
	while having the playing of the first multimedia information paused, collecting, by the first terminal, second multimedia information (e.g., comment content), the second multimedia information including at least one of audio information and video information comment content comprising at least audio and/or video content); and sending, by the first terminal, the second multimedia information to a service platform, wherein the server platform sends the first multimedia information, to a second terminal logged in with a second account (distributing the program with comment content generated by the first terminal/user from a server to a second terminal/user, e.g., user B logged in with his/her account, who has permission to view the comment content during playing the program after the first terminal/end user has uploaded the comment content to the server – see 0043, 0060, 0070-0072, 0096, 0134, 0128, 0129, 0134 and 0156).
	Gao does not explicitly disclose the features of inserting the second multimedia information into the first multimedia information at the progress timestamp to generate updated first multimedia information, and sending the updated first multimedia information to the second terminal. Barsook teaches merging member’s comment information with a program at particular time along timeline is performed by the server 106 and/or AOVP to generate the latest media content and send the latest media content to a second/other member so that the member’s comment to be presented along with the program when the second/other member subsequently consumes the latest media content. See 0040, 0041, 0043, FIGs 3 and 16-18. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gao by inserting the second multimedia information into the first multimedia information at the progress timestamp to generate updated first multimedia information, and 
	Gao in view of Barsook further teach that wherein while playing of the updated first multimedia information at the second terminal reaches the progress timestamp, the second multimedia information of the updated first multimedia information is automatically played while the first multimedia information of the updated first multimedia information is being paused (during playing the program at the second terminal/user, e.., user B, the comment content generated by the first user is automatically played at the certain time point in the program corresponding the comment time while the program is paused – see 0156 and 0160), and playing of the first multimedia information of the first multimedia information automatically continues after playing of the second multimedia information is completed (automatically continue playing the program after playing the comment content – see 0160).
	Regarding claim 3, Gao in combination with Barsook further teaches sending identification information of the first account playing the first multimedia information to the service platform (sending an user identifier associated with the first terminal/user to the server), the identification information of the first account is used for the service platform to determine the second account to which the second multimedia information is to be sent, and the first account and the second account being accounts that have a social relationship (for example, the first user specifies one or more users associated with the first user to view the comment - see Gao: 0072, 0111, and 0134; Barsook: 0007, 0008, 0042, 0043, 0046, 0048 and FIG. 6).
	Regarding claim 5, Gao in combination with Barsook further teaches that wherein attribute information of the second multimedia information is displayed while playing the updated first multimedia information at the second terminal (presenting related information corresponding to the comment content); an interaction information playing operation for the attribute information is detected (e.g., the user can navigate with the related information corresponding to the comment content via timeline); and while the playing of the first multimedia information is 
	Regarding claim 6, Gao in combination with Barsook further teaches that wherein the attribute information comprises at least one of playing duration information of the second multimedia information and account information of the first account (e.g., indicating user name who generated the comment, e.g., user identifier – see Gao: 0224-0225 and 0235; see Barsook: 0047 and 0048).
	Regarding claim 7, Gao in combination with Barsook further teaches that wherein the second account and the first account are accounts that have a social relationship (for example, the first user specifies one or more users associated with the first user to view the comment. See Gao: 0072, 0111, and 0134; Barsook: 0007, 0008, 0042, 0043, 0046, 0048 and FIG. 6).
	Regarding claim 8, Gao teaches an interaction information processing method, applied to a service platform, comprising: 
	receiving second multimedia information (e.g., comment content) associated with first multimedia information (e.g., a program) from a first terminal (first terminal/end user, e.g., user A), the second multimedia information including at least one of audio information and video information (comment content comprising at least audio and/or video content), wherein the second multimedia information is collected by the first terminal while playing of the first multimedia information arrives at a progress timestamp (obtaining the comment content at a certain time point in the program corresponding a comment time while playing the program), and playing of the first multimedia information is being paused while the second multimedia information is being collected (pausing the program being watched while the comment content is being recorded) (See 0043, 0060, 0070-0072, 0096, 0134, and 0144), and

	Gao does not explicitly disclose the features of inserting the second multimedia information into the first multimedia information at the progress timestamp to generate updated first multimedia information, and sending the updated first multimedia information to the second terminal. Barsook teaches merging member’s comment information with a program at particular time along timeline is performed by the server 106 and/or AOVP to generate the latest media content and send the latest media content to a second/other member so that the member’s comment to be presented along with the program when the second/other member subsequently consumes the latest media content. See 0040, 0041, 0043, FIGs 3 and 16-18. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gao by inserting the second multimedia information into the first multimedia information at the progress timestamp to generate updated first multimedia information, and sending the updated first multimedia information to the second terminal as taught by Barsook for the purposes of indicating the occurrence of the comments at the time slots in the program. 
	Gao in view of Barsook further teach that wherein while playing of the updated first multimedia information at the second terminal reaches the progress timestamp, the second multimedia information of the updated first multimedia information is automatically played while the first multimedia information of the updated first multimedia information is being paused (during playing the program at the second terminal/user, e.., user B, the comment content generated by the first user is automatically played at the certain time point in the program corresponding the comment time while the program is paused – see 0156 and 0160), and 
	Regarding claim 9, Gao in combination with Barsook further teaches receiving identification information of a first account associated with the first terminal corresponding to the second multimedia information (obtaining user identifier/information of first account associated with first terminal/user); querying a social relationship of the first account based on the identification information of the first account (identifying the second account of other user/viewing member to which comment/member-generated event is to be sent using the member/user information of the first account); and determining, based on the social relationship, the second account to which the second multimedia information is to be sent, the first account and the second account being accounts that share the social relationship (for example, the first user specifies one or more users associated with the first user to view the comment. See Gao: 0072, 0111, 0115 and 0116; Barsook: 0007, 0008, 0042, 0043, 0046, 0048 and FIG. 6 	Regarding claims 10 and 16, see rejection of claim 8.
 	Regarding claim 11, Gao in combination with Barsook further teaches sending identification information of the first account playing the first multimedia information to the service platform (sending an user identifier associated with the first terminal/user to the server), the identification information of the first account is used for the service platform to determine the second account to which the second multimedia information is to be sent, and the first account and the second account being accounts that have a social relationship (for example, the first user specifies one or more users associated with the first user to view the comment - see Gao: 0072, 0111, and 0134; Barsook: 0007, 0008, 0042, 0043, 0046, 0048 and FIG. 6). 
	Regarding claim 12, see rejection of claim 8.
 	Regarding claim 13, Gao in combination with Barsook further teaches displaying  attribute information of the second multimedia information  while playing the first multimedia 
	Regarding claim 14, Gao in combination with Barsook further teaches that wherein the attribute information comprises at least one of playing duration information of the second multimedia information and account information of the first account (e.g., indicating user name who generated the comment, e.g., user identifier – see Gao: 0224-0225 and 0235; see Barsook: 0047 and 0048).
 	Regarding claim 15, Gao in combination with Barsook further teaches that wherein the second account and the first account are accounts that have a social relationship (for example, the first user specifies one or more users associated with the first user to view the comment. See Gao: 0072, 0111, and 0134; Barsook: 0007, 0008, 0042, 0043, 0046, 0048 and FIG. 6).
	Regarding claim 17, see rejection of claim 9. 
	Regarding claim 18, Gao in combination with Barsook further teaches that wherein an identifier identifying the first multimedia information is displayed in a playing area (e.g., my input area of the user interface) while the second multimedia information is collected, the playing area being an area the first multimedia information is played in (see Barsook: FIGs. 6 and 8, 0047 and 0048; Gao: 0072 and 0134). 
	Regarding claim 19, Gao in combination with Barsook further teaches while the playing of the first multimedia information is being paused and the second multimedia information is being collected, displaying in a playing area an icon indicative of information collection, 
	Regarding claim 20, Gao in combination with Barsook further teaches that wherein the second multimedia information is collected through a press-n-hold input button located on the first terminal (for instance, the user at the first user device may generate an audio comment by recording his/her voice via a tool within “sound” tab in the user interface – see Barsook: 0057 and FIG. 19; Gao: 0072 and 0134). 
	Regarding claim 21, Gao in combination with Barsook further teaches a playing area is situated above a playing progress bar, and the press-n-hold information input button is situated below the playing progress bar, the playing area being an area, the first multimedia information is played in (see Barsook: FIG. 19 and 0057; Gao 0072 and 0134). 
	Regarding claim 22, Gao in combination with Barsook further teaches that wherein the first and the second multimedia information in each played in full screen at the second terminal (for instance, at the second terminal/user, e.g., user B, the program is displayed on a screen normally, and the comment content is displayed on the screen instead of the playing program at a moment as the program is being paused. See Gao: 0156 and 0159-160; Barsook: 0041).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC K VU whose telephone number is (571)272-7306.  The examiner can normally be reached on Monday 8:30-5:00 EST; Thursday and Friday: 10-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NGOC K VU/Primary Examiner, Art Unit 2421